Citation Nr: 1114320	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  05-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include a bipolar disorder and cyclothymic disorder.

2.  Entitlement to service connection for cervical discogenic disease and spur (degenerative joint disease) as secondary to service-connected lumbar myositis.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves from October 1978 to August 2004.  He served on active duty from October 1978 to May 1979, but the record is unclear as to when he had other periods of active duty or active duty for training (ADT).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, that denied service connection for a bipolar disorder, to include cyclothymic disorder.  

In November 2007, the Board remanded the issue of service connection for a psychiatric disability.  

In the interim, at the RO, service connection for cervical discogenic disease and spur (degenerative joint disease) as secondary to service-connected lumbar myositis was denied in a May 2007 rating decision.  Thereafter, the appellant perfected an appeal as to that issue.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the Veteran is afforded every possible consideration.



Psychiatric Disability

As noted in the Board's prior remand, the dates of the appellant's periods of active duty and ADT, are critical in deciding whether his disability began during one of those periods.  VA is required to make as many requests as are necessary to obtain relevant records from a federal record keeper.  38 C.F.R. § 3.159(c)(2).  VA may end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain the records would be futile, for example, when VA is advised that the records do not exist or that the custodian does not have them.  Id.  Then, VA must provide the claimant with notice that the records are not available.  38 C.F.R. § 159(e)(1).  On remand, the RO was requested to do the following:

Make arrangements to verify the complete dates of the appellant's service, as well as the type of service during each period of enlistment, i.e., whether it was active duty, active duty for training, or inactive duty for training. All periods of active duty for training or inactive duty for training should be separately noted.  All efforts to obtain these records should be fully documented, and if the records are not available, a negative reply should be obtained from the appropriate service department.

Make arrangements to obtain the appellant's complete service medical records dated from October 1978 to August 2004, including, but not limited to, all entrance and separation physicals, periodic examinations, clinical records, and any medical board records concerning his fitness for duty, i.e., on June 21, 2003.  All efforts to obtain these records should be fully documented, and if the records are not available, a negative reply should be obtained from the appropriate service department.

In response, the RO made numerous efforts to obtain the appellant's complete service records.  Finally, in December 2009, the RO made a Formal Finding on the Unavailability of Federal Records.  The RO referred to its prior efforts and that the complete service treatment records could not be obtained.  However, the RO did not verify the periods of active duty, ADT or inactive duty training.  This was a violation of the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the appellant the right to compliance with the remand orders).

According to the available records, the appellant was "mentally sound" per an April 2001 DA Form 2173.  However, as of February 14, 2002, he was diagnosed as having major depression by VA.  In April 2002, the appellant extended his current enlistment/reenlistment.  In December 2002 and February 2003, the appellant again extended his current enlistment/reenlistment.  

As of March 27, 2003, the appellant was diagnosed as having cyclothymic depression and a bipolar disorder.  A VA staff physician diagnosed the cyclothymic depression.  Jose F. Forina, M.D., of the VA Satellite Clinic, diagnosed the bipolar disorder.  The Board observes that the bipolar disorder diagnosis was noted on this physician's personal stationary and that it is possible that he has clinical records of the appellant, independent from VA.  The Board finds that it would be useful to obtain the complete clinical records of this physician.  

In May 2003, the Department of the Army requested that the Veteran be afforded a medical evaluation for, in pertinent part, a bipolar disorder, and this examination was conducted in June 2003.  In July 2003, it was determined that the appellant was unfit for duty and that he was recommended for a Medical Evaluation Board.  

The record is unclear as to when the psychiatric disabilities were initially manifest.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, a psychosis will be presumed to have been incurred in service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting from disease or injury incurred during ADT, or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.  

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman is required to perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.  

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

It appears that the RO initially denied this claim on the basis that the appellant did not have "veteran" status and that the claimed psychiatric disability was not a disease or injury.  Clearly, the claimed psychiatric disability comes within the definition of disease.  What remains to be clarified is when the psychiatric disability was initially manifest, i.e., was it during a period of activity duty or ADT.  In reviewing the records, it appears that the initial diagnoses occurred in the 2001-2003 timeframe.  The record reflects that the appellant was ordered to ADT on at least one occasion in 2003, but 2001-2002 and the full year of 2003 have not been resolved.  As previously noted by the Board, forms by which the appellant waived VA compensation, indicate that during fiscal year 2002, he received training pay for 42 training days and during fiscal year 2003, he received training pay for 59 training days.  However, as noted above, his active duty, ADT, and IDT periods have not been verified.

In light of the foregoing, the Board finds that while the complete service treatment records are unavailable, the RO should nevertheless verify the appellant's active duty, ADT, and IDT periods, particularly those for 2001-2003.  

In addition, the complete clinical records of Jose F. Forina, M.D., of the VA Satellite Clinic should be obtained.  

Finally, the Veteran should be afforded a VA examination.  If active duty or ADT was performed by the appellant, the examiner should be requested to provide an opinion, if possible, as to when any current psychiatric disability was initially manifest, and if it is as likely as not that it occurred during a period of active duty or ADT.  


Cervical Discogenic Disease and Spur (Degenerative Joint Disease) as Secondary to Service-Connected Lumbar Myositis

The May 2007 rating decision states that the claim was received in January 2006.  Thereafter, in conjunction with the claim, the appellant was afforded a VA examination in March 2007.  With regard to secondary service connection, the examiner provided an opinion that the currently diagnosed cervical spur was not caused by or the result of lumbar myositis.  There was no opinion provided regarding aggravation.  In addition, the appellant has other diagnosed cervical disabilities, including degenerative spondylosis of the cervical spine and a bulging disc, posterior osteophyte, uncinate and facet hypertrophy with foraminal stenosis on the left at C6-C7 and foraminal stenosis at C5-C6.  Accordingly, the appellant should be afforded another VA examination to ascertain all current disabilities of the cervical spine and assess whether they are etiologically related to the appellant's service-connected lumbar myositis.  

Further, there is no record of the pertinent notification compliant with Veterans Claims Assistance Act (VCAA) being sent on this issue.  Therefore, VCAA notice should be sent to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority with regard to the issue of service connection for cervical discogenic disease and spur (degenerative joint disease) as secondary to service-connected lumbar myositis.

2.  Make arrangements to verify the complete dates of the appellant's service, and the type of service during each period of enlistment, i.e., whether it was active duty, ADT, or IDT.  All periods of ADT or IDT should be separately noted, particularly those occurring in the 2002-2003 timeframe.

3.  Obtain and associate with the claims file copies of all clinical records, which are not already in the claims file, of the appellant's psychiatric treatment by Jose F. Forina, M.D., of the VA Satellite Clinic.  

4.  If active duty or ADT service has been shown, schedule the appellant for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current psychiatric disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include during any active duty or ADT.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

5.  Schedule the appellant for a VA spine examination.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the claims file and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical disability is proximately due to, or the result of, the service-connected lumbar myositis.  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical disability is permanently aggravated by the Veteran's service-connected lumbar myositis.  

The examiner should consider the diagnosed cervical discogenic disease and spur, degenerative spondylosis of the cervical spine and a bulging disc, posterior osteophyte, uncinate and facet hypertrophy with foraminal stenosis on the left at C6-C7, foraminal stenosis at C5-C6, and any other abnormalities.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

6.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

7.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2020 & Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


